Citation Nr: 1610843	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for bilateral hearing loss was proper.

2.  Entitlement to special monthly compensation for deafness and housebound benefits based on schedular requirements. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO), wherein the Veteran's 100 percent disability rating for bilateral hearing loss was reduced to a noncompensable (0 percent) rating and his special monthly compensation for deafness and housebound benefits based on scheduler requirements were discontinued.  

In a June 2013 rating decision, the disability rating for the Veteran's hearing loss was increased to 90 percent, effective May 12, 2011, and special monthly compensation for housebound benefits based on scheduler requirements was restored from March 21, 2008 to May 11, 2011.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  A July 2008 rating decision granted service connection for bilateral hearing loss, assigning an initial 100 percent disability rating effective from March 17, 2008.  

2.  Following appropriate due process, a June 2010 rating decision reduced the 100 percent evaluation assigned for the Veteran's bilateral hearing loss to 0 percent, effective September 1, 2010; subsequently a June 2013 rating decision assigned a 90 percent disability rating for bilateral hearing loss, effective May 12, 2011.  

3.  The probative evidence of record does not demonstrate material improvement of the Veteran's bilateral hearing loss under the ordinary conditions of life.  

4.  With the restoration of the 100 percent disability rating for bilateral hearing loss, the probative evidence of record demonstrates that bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule and that Veteran has a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent disability rating for bilateral hearing loss effective September 1, 2010, was improper and restoration of the 100 percent disability rating for such disability is warranted effective from September 1, 2010, the date of reduction.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for establishing entitlement to special monthly compensation for deafness and housebound benefits based on schedular requirements have been met since the dates they were discontinued.  38 U.S.C.A. §§ 1114 (k) and (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  The November 2009 rating decision and December 2009 notice as well as the June 2010 rating decision and notice duly notified the Veteran of the contemplated rating reduction for bilateral hearing loss and discontinuance of his special monthly compensation for deafness and housebound benefits based on schedular requirements and furnished detailed reasons for the proposals in accordance with 38 C.F.R. § 3.105(e).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

1.  Whether the reduction of a 100 percent evaluation for bilateral hearing loss was proper.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran was provided appropriate notice of the proposed reduction and was given 60 days for the presentation of additional evidence prior to the reduction under 38 C.F.R. § 3.105(e), as demonstrated by the November 2009 rating decision and December 2009 notice of that rating decision.  He was given opportunity to contest the reduction in rating, including having a hearing on the matter.

In considering the reduction of the Veteran's 100 percent schedular rating for bilateral hearing loss, there are special protections afforded by 38 C.F.R. §§ 3.343 and 3.344.  With respect to 38 C.F.R. § 3.344, this regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  However, with respect to the special protections afforded for total disability ratings set forth in 38 C.F.R. § 3.343, subsection (a) of that provision applies in this case where the Veteran's 100 percent rating had been based on the severity of the rated condition.  Accordingly, pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.

As the Veteran's assigned 100 percent disability rating for bilateral hearing loss was not in effect for five years or more, as it was assigned effective March 17, 2008 and reduced effective September1, 2010.  Therefore, the provisions of 38 C.F.R. § 3.344 do not apply.  However, the criteria under 38 C.F.R. § 3.343(a) apply to 100 percent scheduler ratings, as is the case with the Veteran's bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability was reduced from 100 percent to 0 percent by a June 2010 rating decision, effective September 1, 2010, which was based on findings from a September 2009 VA examination.  The Board observes however, that the results of audiometric testing in the September 2009 VA examination were characterized as being of fair/poor reliability.  Although the VA examiner in the September 2009 VA examination and December 2009 opinion found that the September 2009 VA audiology examination was the best estimate of the Veteran's true hearing levels, she also noted that the reliability of the September 2009 evaluation was judged to be only fair/poor.  Subsequently, a May 2011 VA examination included audiometric findings that were the basis for the assignment of a 90 percent disability rating in the June 2013 rating decision.  Therefore, the record clearly does not demonstrate material improvement of the Veteran's bilateral hearing loss disability as required by 3.343(a).  

Thus, the Board finds that the reduction in the rating for bilateral hearing loss from 100 to 0 percent (noncompensable) was unwarranted.  Accordingly, the 100 percent disability rating for bilateral hearing loss is restored effective the date of reduction.

2.  Entitlement to special monthly compensation for deafness and housebound benefits based on schedular requirements

Special monthly compensation under 38 U.S.C. 1114(k) is payable for deafness of both ears. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Deafness of both ears, having absence of air and bone conduction will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule.  38 C.F.R. § 3.350(a)(5).  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran's special monthly compensation for housebound benefits based on scheduler requirements was discontinued in June 2010 and special monthly compensation for deafness was discontinued in September 2010.  Both were discontinued because the Veteran did not meet the criteria for either of these benefits once the disability rating for his bilateral hearing loss was reduced from 100 percent to 0 percent.  As the disability rating for his bilateral hearing loss has been fully restored to 100 percent, effective the date of the reduction, the Board observes that the Veteran again meets the criteria for special monthly compensation for deafness and housebound benefits based on scheduler requirements as of the date these were discontinued.  

Specifically, with the restoration of the Veteran's 100 percent disability rating for bilateral hearing loss, the probative evidence of record demonstrates his current bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule.  In addition, the probative evidence of record demonstrates that Veteran has a single service-connected disability rated as 100 percent, namely bilateral hearing loss, and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, namely his service-connected posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and his service-connected tinnitus, rated as 10 percent disabling.  

Accordingly, the Board finds that the criteria for establishing entitlement to special monthly compensation for deafness and housebound benefits based on schedular requirements have been met since the dates they were discontinued.



ORDER

The reduction in rating for bilateral hearing loss from 100 percent to 0 percent (noncompensable) was inappropriate, and the prior 100 percent rating is reinstated for this disability, effective the date of the reduction.  

Special monthly compensation for deafness and housebound benefits based on schedular requirements are granted, effective the dates they were discontinued, subject to the provisions governing the award of monetary benefits.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


